Citation Nr: 1712590	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability with left lower extremity radiculopathy.

2.  Entitlement to service connection for degenerative arthritis of the left knee, status post arthroscopy.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for service-connected residuals of a shell fragment wound for the left little finger.

5.  Entitlement to a compensable rating for service-connected degenerative changes to the joints of the left little finger.

6.  Entitlement to individual unemployability based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1966 to September 1968, to include service in Vietnam.  His military honors include the Combat Infantryman Badge and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2016.  A transcript of the hearing has been associated with the claims folder.

Shortly after discharge from service, the Veteran applied for service connection for left leg pain, which was denied.  See Rating Decision dated July 1, 1971.  Relevant to this appeal, the Veteran filed for service connection for a left thigh and leg condition.  See Statement in Support of Claim dated November 9, 2009.  The RO denied the Veteran's claim, reasoning that the Veteran did not submit new and material evidence since the 1971 denial.  At the Board hearing, the Veteran clarified that his current claim is for a low back disability and an associated neurological manifestation of the left lower extremity.  Given the evidence of record, discussed in more detail below, along with the Veteran's contentions, the Board has recharacterized the issue and consolidated it into one claim as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, new and material evidence is not required, as this claim is distinguishable from the claim addressed in the 1971 Rating Decision.  See generally Odiorne v. Principi, 3 Vet. App. 456, 460 (1992) (the new and material standard does not apply to a diagnosed disorder not considered in the prior final denial even if involving same anatomic region).


FINDINGS OF FACT

1.  At the August 2016 Board hearing, the Veteran, through his authorized representative, indicated that he wished to withdraw his appeal as it pertained to increased ratings for the residuals of the shell fragment wound of the left little finger and degenerative joint disease of the little finger and service connection for degenerative arthritis of the left knee.

2.  The Veteran's thoracolumbar spine disability with left lower extremity radiculopathy results from injury during combat.

3.  For the entire appeal period, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family, mood and thinking due to symptoms such as sleep impairment, intrusive thoughts, anxiety, decreased concentration, memory difficulty, depressed mood and angry outbursts.

4.  Effective to November 13, 2009, the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and vocational history.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability with left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

2.  The criteria for withdrawal of the appeal as it pertains to the issue of service connection for degenerative arthritis of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a 70 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  The criteria for withdrawal of the appeal as it pertains to the claim for a compensable rating for the residuals of the shell fragment wound of the left little finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal as it pertains to the claim for a compensable rating for degenerative joint disease of the left little finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for entitlement to TDIU have been met effective to November 13, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the August 2016 Board hearing, the Veteran's representative expressed the Veteran's decision to withdraw his increased rating claims for the shell fragment wound of the left little finger and degenerative joint disease of the left little finger and his service connection claim for degenerative arthritis of the left knee.  Specifically, the presiding Veterans Law Judge listed the three issues and stated, "And before we went on the record, it was indicated that those three issues are going to be withdrawn," to which the Veteran's representative answered, "Yes, Your Honor."  See Hearing Transcript, p. 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  

Accordingly, the Board finds that the Veteran's withdrawal of the increased rating claims related to his left little finger and the service connection claim related to his left knee degenerative arthritis was well informed; thus the Board does not have jurisdiction to review this issue and the appeal, as it pertains to these three issues, is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for a higher rating for his PTSD arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

As for the issue of entitlement to TDIU, the Veteran separately raised that issue during the appeal period and has been provided notice of the criteria to substantiate this benefit, which included a VA Form 21-8940 which the Veteran has returned.  The claim for TDIU benefits is deemed part of the initial rating claim for PTSD as the Veteran identified PTSD as causing his unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009.  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service treatment records and lay statements of argument.  During the appeal period, VA provided the Veteran with psychiatric examinations in February 2010 and October 2011.  The assessments include a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  Additionally, the Veteran has submitted his own psychiatric examination reports which supplement the VA examination reports and provide the necessary findings to decide the appeal.  As such, the Board finds that the VA and private examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for PTSD is ready to be considered on the merits.  

Service connection - low back with lower extremity neurologic impairment

The Veteran claims a low back injury during combat which has resulted in his current low back disability with associated left lower extremity radiculopathy.  As indicated in the INTRODUCTION, the Veteran's military honors include the Combat Infantryman Badge and the Purple Heart.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury, or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran reports injury to the lower back during the course of battle which resulted in low back and left leg pain.  His service treatment records do not document such an event, but this is not expected as the Veteran was in the combat arena.  See Reeves v. Shinseki, 682 F.3d 988, 998 (2012) (noting that Congress enacted 1154(b) out of its concern that combat veterans faced "major obstacles" when seeking to assemble the medical records necessary to establish injury in service as medical records do not survive combat conditions and the exigencies of battle may not allow a veteran to seek medical attention).  Notably, the Veteran was diagnosed with fasciitis of the left thigh following his discharge from service.  Pursuant to Reeves and 38 U.S.C.A. § 1154(b), the Board finds that the Veteran incurred a low back injury during combat in service although not documented.

The third and last element of the Veteran's claim for service connection a low back disability is the existence of a causal link - or "nexus" - between his current disability and his combat-related injury.  

The Veteran has presented opinion by a medical doctor, by letter dated September 2016, which establishes a diagnosis of status post lumbar fusion and discectomy with left L5 nerve root radiculopathy.  Based on current findings, the Veteran's accepted history of combat injury and his post-service symptomatology, this physician opined that the Veteran's left leg and low back problems began and were caused by his combat-related injury.

By law, the Veteran has established a low back injury during combat.  38 U.S.C.A. § 1154(b); Reeves, 682 F.3d 988 (2012).  Additionally, the Veteran has provided a current diagnosis of thoracolumbar spine disability with left lower extremity radiculopathy, and a medical nexus opinion linking this disability to the combat-related injury.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back disability with left lower extremity radiculopathy have been met.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's PTSD is currently rated 50 percent disabling under DC 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on May 1, 2013.  Thus, the claim was not pending before the AOJ and DSM-IV technically applies.  Throughout his appeal period, the Veteran's GAF scores have ranged from 45 to 50.

According to the DSM-IV, GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).

Early during the appeal period, the Veteran endorsed memory difficulties and depressed mood.  However, there were no suicidal or homicidal ideations and no evidence of psychosis.  The Veteran reported having a good relationship with his wife of over 40 years.  See VA Treatment Records dated August 17, 2009 and October 1, 2009.

At the February 2010 VA examination, the Veteran reported trouble sleeping; also, while he did not have nightmares, he often had intrusive memories of war time events.  He also endorsed decreased concentration; his mind often wandered during certain tasks, such as having a conversation, watching television, and reading.  However, he had no issues with hypervigilance or startle response.  He described feeling anxious for no reason, but had no reports of depression.  While he occasionally exhibited anger outbursts, his overall impulse control was generally adequate.  There was no indication of violent or assaultive behavior and no history of suicide attempts. 

The Veteran also reported getting along with his wife without significant marital difficulty and having a good relationship with his two adult sons.  He did have a history of being irritable and grumpy, but stated that his mood had improved in recent years.  His leisure activities included yard work, gardening, and remodeling his home with his grandson.  He reported having no close friends and no interest in socializing because he did not get along with people.  However, he had no problem being in crowds of people.  Upon examination, the clinician noted that the Veteran's affect fluctuated significantly; at times, he was within normal limits; other times, he became significantly distressed and tearful.  He also seemed significantly anxious during examination.  However, there was no impairment to the Veteran's thought process or communication and no evidence of hallucinations or delusions.

In a June 2011 Psychiatric Impairment Evaluation, the Veteran's treating psychiatrist noted that, although the Veteran's PTSD was stable, he struggled with his emotions regarding his war time experiences.  He noted that the Veteran exhibited the following: memory loss, deficiencies in family relations, work, and mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, and inability to establish and maintain effective relationships.  He noted that the Veteran had some anxiety and occasional panic attacks; on occasion, the Veteran could also be hyper-emotional.

The Veteran was afforded another VA examination in October 2011.  At that time, the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  While he did not endorse nightmares, he did have intrusive thoughts, irritability, and mild verbal outbursts; the clinician opined that his impulse control was grossly intact.  He also reported poor concentration.  He stated that he was depressed 25 percent of the time; his mood was adequate the remaining 75 percent of the time.  He had no panic attacks in the past one and a half years.  As far as his social life, the Veteran reported getting along with his wife and two sons with no significant conflict.  He remained distant from his five siblings.  While he did not have close friends, he stated that he did get along with people "okay" with no significant difficulty being out in public places.  He did not participate in social groups but did play golf a couple times a week.  His other leisure activities included yard work and reading.  

Upon examination, the clinician opined that the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  During the exam, the Veteran did appear quite anxious and dysphoric, and at times slightly upset.  However, there was no evidence of suicidal or homicidal ideations.  

The record reflects that the Veteran received group and individual therapy at a local VA medical center.  Often times, the Veteran's mood was stable; mild anxiety was noted.  He often endorsed a restricted affect, but no suicidal or homicidal ideations and no psychosis was present.  See VA Treatment Records dated February 22, 2012, October 1, 2012, November 9, 2012, and January 3, 2013.  On two occasions, the Veteran reported having panic attacks; one was in relation to viewing a helicopter used in Vietnam; the second was related to a topic discussed in group therapy.  See VA Treatment Records dated July 23, 2012 and August 27, 2012.

In March 2013, the Veteran received a psychological disability examination by a private psychologist, Dr. J.R.; an accompanying report is of record.  At the examination, the Veteran reported experiencing significant emotional distress.  Specifically, the Veteran reported having general anxiety and tension, vegetative depressed moods, and irrational anger outbursts.  Upon examination, the clinician noted the following symptoms: nervousness, tension, excessively watchful and overly cautious demeanor, sleep disturbance, sexual problems, feeling weak and fatigued, concentration problems, memory problems, irritability, isolation, depressed mood, recurrent thoughts, avoidance of situations, unstable moods, hopelessness, panic attacks, loss of interest, increased appetite, and lack of motivation.  There were no hallucinations or delusions; no suicidal or homicidal ideations.  The Veteran did demonstrate a disorganized tangential thought process, somewhat labile affect, and significant tension with an underlying tone of depression.  In pertinent part, the examiner summarized the Veteran's functioning as follows:
	
[The Veteran] is psychiatrically impaired to an extent that he should not presently attempt a return to the workforce.  Any attempts at employment would require vocational training and a supportive work environment with little responsibility or stress.  Given the nature of his psychiatric symptoms given the fact that he witnessed men being killed in combat, given the stress from his memories of during his term of duty, he saw ongoing combat, deaths of fellow so[ldiers], and killed enemy so[ldiers], and given the common and usual stressors of military service, it is my professional opinion that his psychiatric disability is at least as likely as not to have to have originated during his time in the service in military service, and is,,in façt,-more likely to be service-connected in origin than not.  His overall ability to remember and understand instructions is considered to be mildly impaired; his ability to concentrate and sustain persistence for work tasks is moderately impaired; his overall ability to deal with supervisors and co-workers is markedly impaired; his overall ability to deal with the stresses of work is markedly impaired.  His overall level of psychological disability is, in my professional opinion, "Moderately-to-Markedly Impaired".  Due to the nature of his situational, psychological and psychiatric conditions, this disability is Marked and this impairment is considered to be a permanent disability; i.e., the disability is likely to persist indefinitely.  Given his present medical and emotional state, any attempts to engage in employment at this point is likely to result in an acute deterioration in psychiatric functioning. The types of work that he might eventually be capable of sustaining are likely to be low-paying (such as Sheltered Workshops for the mentally impaired) with little by way of personnel benefits.  He would still require subsidies of Social Security monies, as well as Medicaid coverage for medical needs.  Even if he did presently seek and manage to obtain employment, in my opinion, he would not be able to sustain it in a responsible and competent manner without interference from his psychiatric symptoms.  During the period since he last worked, he has been seeing a Psychologist as well as a Neurologist.

In subsequent treatment records, the Veteran reported feeling better than he has in a long time.  See VA Treatment Record dated April 29, 2013.  Most often, his mood was stable with mild anxiety and, at times, mild depression; there were no suicidal or homicidal ideations and no evidence of psychosis.  He indicated that he had a supportive network of family and friends, with whom he socialized and played golf.  While symptoms of sleep disturbance, reluctance to be around others and hyper vigilance remained, treating psychiatrists noted that the Veteran seemed to be managing his PTSD with effectiveness.  See VA Treatment Records dated April 29, 2013, December 10, 2013, December 17, 2013, December 31, 2013, January 7, 2014, January 14, 2014, January 21, 2014, and January 28, 2014.  

A June 2016 Disability Benefits Questionnaire (DBQ) listed a diagnosis of severe PTSD.  The examiner checked a box for total and occupational and social impairment, and checked boxes for current symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short and long-term memory with retention of only highly learned material while forgetting to complete tasks, flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.

At his hearing in August 2016, the Veteran additionally testified to retiring early from work due to his PTSD symptoms.  The undersigned made an observation for his notes that the Veteran appeared very nervous and anxious.  The Veteran described difficulty remembering names, and sometimes not remembering the day of the week when awakening.

Based on the above, the Board finds that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family, mood and thinking due to symptoms such as sleep impairment, intrusive thoughts, anxiety, decreased concentration, memory difficulty, depressed mood and angry outbursts.  The record clearly reflects mood and sleep impairment which has affected the Veteran's ability to work, including interference with his concentration as noted by several examiners.  Additionally, several examiners have commented on the Veteran's anxious presentation which was also observed by the undersigned during the hearing.  The May 2013 examiner described the overall symptoms as having a "negative effect" on the Veteran's ability to work in a competitive environment.  The Veteran is also consistently described as having difficulty and establishing relationships.  Thus, the Board finds that the criteria for a 70 percent rating are more closely approximated.  38 C.F.R. § 4.7.

A June 2016 DBQ identified current symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short and long-term memory with retention of only highly learned material while forgetting to complete tasks, flattened affect, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships which is consistent with the entire record.  However, this examiner checked a box for "total" occupational and social impairment but provided no rationale for this opinion.

Even with consideration of the June 2016 "opinion" of total occupational and social impairment, the Board finds that the criteria for a 100 percent schedular rating under DC 9411 have not been met or more nearly approximated for any time during the appeal period.  In this respect, the private examiner in May 2013 described the Veteran as having some residual employability although in a protected setting.  The Veteran consistently reports having meaningful relations with family, and engaging with friends at times for activities such as golf.  Thus, the lay and medical evidence described above, as well as the GAF scores of 45 or greater, greatly outweigh the June 2016 opinion of total occupational and social in terms of applying the schedular criteria of DC 9411 as the frequency, severity and duration of the Veteran's symptoms reflect some residual capacity for occupational and social functioning.

In so finding, the Board has found the Veteran's report of functioning to be credible and consistent with the evidentiary record.  He has reported being uncomfortable talking to VA Compensation and Pension examiners, and the Board has taken this into account by resolving any inconsistencies in his favor.  However, as it pertains to the issue of "total occupational and social impairment," the Board has also relied on the Veteran's descriptions of having some residual capacity for occupational and social functioning for purposes of a schedular evaluation under DC 9411.  His belief of being unemployable due to PTSD is credible, and is addressed in the TDIU analysis below.

As it pertains to entitlement to TDIU, the Veteran is eligible for consideration of a schedular TDIU rating under 38 C.F.R. § 4.16(a) as a result of his 70 percent rating for PTSD.  He last worked full-time on March 31, 2002.  See 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in July 2011.  However, while the TDIU claim may be considered part of the initial rating for PTSD, see Rice, supra, the Board may only consider TDIU effective to November 13, 2009 - which is the effective date for the award of service connection for PTSD.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  38 C.F.R. §§ 3.340, 3.341, 4.16. 

For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16.

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Veteran possesses a high school diploma and did not complete college.  He worked for Goodyear as an area manager from 1968 to 2002.  He last worked on March 31, 2002 earning $7,500 per month.

The Board first observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  His GAF score in the 40s range is indicative of serious impairment in social and occupational functioning to include an inability to hold a job.  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As noted in Moore, the Board must address the TDIU question in a practical manner.  Here, the May 2013 medical examiner described the Veteran's PTSD as precluding his ability to obtain and retain any employment beyond a sheltered-type environment, and that any attempts to engage in employment was likely to result in an acute deterioration in his psychiatric functioning.  This assessment seemed consistent with the Veteran's presentation at the hearing, wherein he was visibly anxious and nervous.  In the opinion of the Board, the Veteran does not practically maintain the ability to obtain and maintain substantially gainful employment due to PTSD consistent with his educational and vocational background. 

After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected PTSD has rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD since November 13, 2009 - the date of the award of service connection for PTSD.  The claim, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board's findings above are based on the rating schedule.  For exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's PTSD is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Rather, the applicable criteria allow for consideration of all factors which interfere with occupational and social impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  Therefore, referral for consideration of an extraschedular rating for PTSD for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321 (b)(1).



ORDER

Service connection for a low back disability with left lower extremity radiculopathy is granted.

The issue of entitlement to service connection for degenerative arthritis of the left knee, status post arthroscopy is dismissed.

An initial rating 70 percent for service-connected PTSD is granted.

The issue of entitlement to a compensable rating for service-connected residuals of a shell fragment wound for the left little finger is dismissed.

The issue of entitlement to a compensable rating for service-connected degenerative changes to the joints of the left little finger is dismissed.

Entitlement to TDIU is granted effective November 13, 2009.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


